DETAILED ACTION
Response to Arguments
Replacement drawings filed on January 27, 2021 have been entered and overcomes drawing objections.
Rejection of claim 18 under 35 USC 112(b) has been withdrawn due to amendments by the Applicant.  Claim 18 further defines the conical shear plane as inverted conical.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with DAN FIUL (REG NO 46504) on April 27, 2021.
Amend claim 1 to following final form:
Claim 1. 	A torque limiting fastener comprising: 
a body defining a first body portion and a second body portion, the first body portion and the second body portion extending from a first end of the body to a second end of the body, the body comprising: 
an inner surface extending from the first end of the body to the second end of the body; 
an outer surface extending from the first end of the body to the second end of the body; 

a controlled break region disposed at an intersection of the first body portion and the second body portion;
wherein the first body portion shears off from the second body portion at a predetermined torque at the controlled break region defined by the outer surface break point and the inner surface break point being at different heights thereby forming an angled conical shear plane therebetween; 
wherein the second body portion is comprised of a nut disposed within the second body portion and in contact with the inner surface of the second body portion.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Prior art De France shows a weakened section designed to break at a predetermined torque.  Section 16 will shear off at its narrowest (thinnest) point which is where section 16 meets with the section 12 as shown in Figure 4, thus forming a flat shear plane in lieu of the angled conical shear plane with inner and outer break points being at different heights.
The shear plane in the prior art Updike (Figure 10) is the neck 82 which is designed as the narrowest, weakest portion that shears off.  As argued by the Applicant as well as taught by Updike, the shear plane is along the neck 82 as this area has the least amount of material.  Updike is concerned with the neck 82 breaking off at a 
Czernek et al. (EP-0634811-A1) shows a flat/horizontal shear plane in Figures 2 and 4 and fails to disclose an angled conical shear plane with inner and outer break points being at different heights.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-3, 5-16 and 18-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677